Title: From James Madison to Clara Baldwin Bomford, 8 September 1822
From: Madison, James
To: Bomford, Clara Baldwin


                
                    Montpellier Sepr. 8. 1822
                
                J Madison with his best respects & many thanks returns Mrs Bomford’s manuscript copy of the History of Arnold’s plot by Mr. Marbois, which has been so long detained for want of a good conveyance. He had erroneously supposed that the history contained some incidental mention of Napoleon’s motives for parting with Louisiana to the U.S. with which Mr. Marbois must have been particularly acquainted, having been the negociator of the Treaty. J.M. is still under an impression that Mrs. B. possessed some paper from Mr. Marbois which related to that subject. Should this be the case J.M. will take as an additional kindness a communication of it, if no objection be felt to it.
            